Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 06/06/2022. As directed by the amendment: claims 1, 8 and 17 are amended and 2-3, 9-10 and 18-20 are canceled.  Thus, claims 1, 4-8, and 11-17 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al (8076611) in views of Applicant Admitted Prior art Shu (CN 101406983).
	For claim 1, Kawamoto teaches a system (abstract, lines 1-2) (fig.1 and 2), comprising:
 	a welding power supply (2 as shown in fig.2) that provides a welding output to an advancing wire electrode (10 as shown in fig.2) to produce an arc between the electrode (10 as shown in fig.1) and a workpiece (9 as shown in fig.1) (col.2, lines 30-35);
 	a waveform generator (selector 5 with combination of controller 6 as shown in fig.2) configured to provide a welding waveform to the welding power supply (2 as shown in fig.2), the welding power supply (2 as shown in fig.2) modulates the welding output in accordance with the welding waveform (the waveform in fig.1) (col.6, lines 1-10 and col.8, lines 1-20); and
 	a controller (6 as shown in fig.2) configured to modify the welding waveform (the waveform in fig.1) to:
 	increase the welding output from a background level (from low level current to first current slop as shown in fig.1) to a first target (first slop as shown in fig.1) during a first stage (first current slop in fig.1 where it shows the increase of the first current slop from its previous stage); and increase the welding output from the first target (first current slop as shown in fig.1) to a second target during a second stage (second current slop in fig.1 where it shows the increase of the second current slop from its previous stage which is first current slop as shown in fig.1) (col.3, lines 60-68 to col.4, lines 1-10), wherein the welding output is increased during the first stage according to a first rate change (the current is increasing from low level current at 150A to 200A at rate of 6 as shown in tables 1-3).
	Kawamoto fails to teach that the welding output is increased during the second stage according to a second rate of change, and wherein the second rate of change is greater than the first rate of change.
	Shu teaches, similar arc welding, that the welding output is increased during the second stage (the second stage is at between t3 to t4 as shown in fig.2) according to a second rate of change (abstract) (between t3 to t4, rate change of speed from first stage, which is t2-t3, is rapidly upward as shown in fig.2), and wherein the second rate of change is greater than the first rate of change (abstract)(slop of increase from t3-t4 is rapidly increased compare to the increase as show from t2-t3 as shown in fig.2).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Kawamoto with rate of change increase as taught and suggested by Shu in order to cause fused drops to be quickly transit thereby inhibit welding spatter and improve the formation (Shu, abstract).
	For claim 4, Kawamoto further teaches wherein the second rate of change and the first rate of change are determined based on at least one of an application of the waveform or shielding gas (col.5, lines 55-65).
 	For claim 5, Kawamoto further teaches wherein the application of the waveform relates to travel speed or position (col.4, lines 19-30)(tables 1-3).
 	For claim 6, Kawamoto further teaches wherein the second target is a peak current (the highest point of the second current slop is the peak current as shown in fig.1).
 	For claim 7, Kawamoto further teaches wherein the first target is determined based on a size of the electrode or material of the electrode (col.5, lines 55-68).
 	For claim 8, Kawamoto teaches method for generating a welding output according to a welding waveform (the waveform in fig.1) (col.4,lines 15-25), comprising: outputting a welding current at a background level to an electrode (10 as shown in fig.2) (col.3, lines 62-68); and outputting a multi-stage pulse at a predetermined time according to the welding waveform (fig.1 shows multi stage of waveforms such as first current slop, second current slop and repeating again), outputting the multi-stage pulse includes at least: increasing the welding current from the background level to a first target (first current slop in fig.1 where it shows the increase of the first current slop from its previous stage); and increasing the welding current from the first target to a second target (second current slop in fig.1 where it shows the increase of the second current slop from its previous stage which is first current slop as shown in fig.1) (col.3, lines 60-68 to col.4, lines 1-10), wherein increasing the welding current from the background level (from low level current to first current slop as shown in fig.1) to the first target (first current slop as shown in fig.1), increasing the welding current at a first rate of change (the current is increasing from low level current at 150A to 200A at rate of 6 as shown in tables 1-3), wherein increasing the welding current from the first target (first current slop as shown in fig.1) to the second target (second current slop in fig.1).
 	Kawamoto fails to teach increasing the welding current at a second rate of change, and wherein the second rate of change is greater than the first rate of change.
 	Shu teaches, similar arc welding, that increasing the welding current at a second rate of change, and wherein the second rate of change is greater than the first rate of change (abstract)(slop of increase from t3-t4 is rapidly increased upward compare to the increase as show from t2-t3 which first stage as shown in fig.2).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Kawamoto with rate of change increase as taught and suggested by Shu in order to cause fused drops to be quickly transit thereby inhibit welding spatter and improve the formation (Shu, abstract).


 	For claim 11, Kawamoto further teaches further comprising identifying at least one of a characteristic of a welding process employing the welding waveform or a shielding gas used for the welding process (col.5, lines 55-65).
 	For claim 12, Kawamoto further teaches further comprising determining at least one of the first rate of change or the second rate of change based on the characteristic or shielding gas identified (col.5, lines 55-65) (tables 1-3).
 	For claim 13, Kawamoto further teaches wherein the characteristic of the welding process is at least one of a travel speed or a weld position (col.4, lines 19-30)(tables 1-3).
 	For claim 14, Kawamoto further teaches further comprising identifying at least one of a size of the electrode or a material of the electrode (col.5, lines 55-68).
 	For claim 15, Kawamoto further teaches further comprising determining the first target based on the size or material of the electrode (col.5, lines 55-68).
 	For claim 16, Kawamoto further teaches wherein the second target is a peak current of the welding waveform (the highest point of the second current slop is the peak current as shown in fig.1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al (8076611) in views of Daniel et al (2012/0097655) and Applicant Admitted Prior art Shu (CN 101406983).
 	For claim 17, Kawamoto teaches welding device (fig.2) (abstract, lines 1-2), comprising: 
a waveform generator (selector 5 with combination of controller 6 as shown in fig.2) configured output a welding waveform for a welding process (the waveform in fig.2) (col.6, lines 1-10 and col.8, lines 1-20); a power supply (2 as shown in fig.2) configured to provide a welding power output to an electrode (10 as shown in fig.2), the power supply modulates the welding power output based on the welding waveform from the waveform generator (the waveform in fig.2) (col.4, lines 15-30, col.6, lines 1-10 and col.8, lines 1-20);
a controller (6 as shown in fig.2),
wherein the welding waveform is a pulse welding waveform having a multi-stage ramp to a peak output (fig.1 shows multi stage of waveforms such as first current slop, second current slop and repeating again, and the highest point of the second current slop is the peak current as shown in fig.1) (col.4, lines 10-30), wherein the multi-stage ramp of the welding waveform includes a first stage providing a transition from a  background level (from low level current before first current slop as shown in fig.1) to a first target output (from low level current to first current slop as shown in fig.1) at a first rate of a change (the current is increasing from low level current at 150A to 200A at rate of 6 as shown in tables 1-3), wherein the multi-stage ramp of the welding waveform includes a second stage (from first slop to the second current slop in fig.1) providing a transition from the first target output (from low level current to first current slop as shown in fig.1) to the peak output (the peak of the second current slop in fig.1).
Kawamoto fails to teach at least one feedback circuit configured to measure at least one characteristic of the welding power output and generate a corresponding feedback signal and a controller configured to adjust operations of at least one of the waveform generator or the power supply based at least in part on the feedback signal from the at least one feedback circuit, at a second rate of change and wherein the second rate of change is greater than the first rate of change.
Daniel teaches, similar welding system, at least one feedback circuit (150 and 160 as shown in fig.1) configured to measure at least one characteristic of the welding power output (measuring voltage and current as shown in fig.1) and generate a corresponding feedback signal (par.22, lines 1-8) and a controller (170 as shown in fig.1) configured to adjust operations of at least one of the waveform generator or the power supply based at least in part on the feedback signal from the at least one feedback circuit (150 and 160 as shown in fig.1) (par.22, lines 1-8 and par.24, lines 8-15).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Kawamoto with feedback circuit as taught and suggested by Daniel for purpose of high speed controller 170 that tell the waveform generator how to adapt the welding waveform signal in real time (Daniel, par.22, lines 5-9).
 	Shu teaches, similar arc welding, at a second rate of change and wherein the second rate of change is greater than the first rate of change (abstract)(slop of increase from t3-t4 is rapidly increased upward compare to the increase as show from t2-t3 which first stage as shown in fig.2).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Kawamoto with rate of change increase as taught and suggested by Shu in order to cause fused drops to be quickly transit thereby inhibit welding spatter and improve the formation (Shu, abstract). 	
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Kawamoto fails to teach background level in claims 1 and 8. However, examiner respectfully disagrees with applicant because in applicant’s specification in paragraph 18, applicant define the background level as low level background current which is low point of the current in the waveform, and the prior art Kawamoto teaches of having low level current before transitioning to higher level current as shown the waveform in figure 1. Therefore, Kawamoto meets the claims limitation of having background current as low level current before going to higher level.
 	The applicant’s arguments regarding new limitation (“wherein the second rate of change is greater than the first rate of change” in claims 1, 8 and 27, has been considered but is moot, because the examiner applied new art, Applicant Admitted Prior art Shu (CN 101406983), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/30/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/           Examiner, Art Unit 3761                                                                                                                                                                                             		
/HELENA KOSANOVIC/           Supervisory Patent Examiner, 
Art Unit 3761